Exhibit 10.22

 

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

ADDENDUM TO THE SECOND AMENDED AND RESTATED LICENSE, PRODUCT
DEVELOPMENT AND SUPPLY UMBRELLA AGREEMENT

TELA Bio, Inc. (“TELA Bio”) and Aroa Biosurgery Limited (“Aroa1’) entered into
the Second Amended and Restated License, Product Development and Supply Umbrella
Agreement (the “Umbrella Agreement”) on 16 July 2015.

This addendum to the Umbrella Agreement (“Addendum”), is made as of the 27th day
of August, 2019, and sets out the terms of the parties’ agreements with respect
to the OviTex LPR Low Profile Robotic Product (“LPR Product”).

1.



TELA Bio and Aroa will, effective as of the date of this Addendum, enter into
Product Exhibits 7 and 8 for the LPR Product (“LPR Product Exhibits”), for the
purposes of the Umbrella Agreement.

2.



Section 8.5(b) of the Umbrella Agreement shall be amended by adding the
following paragraph at the end of that Section as follows:

[***]

3.



[***]








4.



For the avoidance of doubt, the Revenue Sharing Amount with respect to Net Sales
of all of the LPR Product (including the 12x18 LPR Product) shall be calculated
using the 27% Revenue Sharing Percentage and no provisions of this Addendum
shall be deemed to amend such calculation.

Capitalised terms used but not defined in this Addendum have the meanings given
to those terms in the Umbrella Agreement.

Except as agreed herein, the provisions of the Umbrella Agreement are not
amended and continue to be in full force and effect.

This Addendum shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to any conflict of law provisions.

This Addendum may be executed in separate counterparts, each of which shall be
an original and all of which taken together shall constitute one and the same
agreement.

Executed signature pages to this Addendum may be delivered by facsimile or
electronic mail and any signature page so delivered shall be deemed to be an
original.

IN WITNESS WHEREOF, each of the parties has caused this Addendum to be executed
by its duly authorized representative as of the date first above written.

TELA BIO, INC.

AROA BIOSURGERY LIMITED

By: /s/ Antony Koblish

By: /s/ Brian Ward

Name: Antony Koblish

Name: Brian Ward

Title: President & CEO

Title: Chief Executive Officer

 

 

 



